Citation Nr: 0127478	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  95-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic back pain.

2.  Entitlement to service connection for residuals of right 
knee trauma.

3.  Entitlement to service connection for a bilateral hip 
condition.

4.  Entitlement to an earlier effective date than December 1, 
1997 for the grant of service connection for degenerative 
arthritis, left knee, due to trauma.

5.  Evaluation of degenerative arthritis, left knee, due to 
trauma, rated as 10 percent disabling from December 1, 1997.

6.  Entitlement to an increased rating for left knee, 
fracture residuals, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
1983.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied an increased rating for left knee fracture 
residuals as well as service connection for low back pain, 
residuals of right knee trauma, and bilateral hip condition 
in June 1993, and the veteran appealed its decisions.  The 
veteran and his spouse presented testimony at the RO before 
the undersigned traveling member of the Board of Veterans' 
Appeals (Board), in May 1997.  The Board remanded the appeals 
to the RO in October 1997.  

In October 1999, the RO granted service connection for 
degenerative arthritis of the left knee, due to trauma, as 
secondary to the service-connected residuals, stress fracture 
of the left knee, and granted a 10 percent rating, both 
effective from December 9, 1997.  The veteran appealed both 
the effective date for the grant of service connection and 
the assignment of a 10 percent rating.  In February 2000, the 
RO changed the effective date to December 1, 1997.  A hearing 
was held at the RO in March 2000.

In this decision, the Board grants an effective date of 
August 30, 1991 for service connection for degenerative 
arthritis, left knee, due to trauma.  Since the effective 
date set by the RO for both the grant of service connection 
and the 10 percent rating was December 1, 1997, and since 
consequently the RO has not considered in the first instance 
the appropriate rating to assign for such disability for the 
period prior to December 1, 1997, the latter matter is 
referred to the RO for appropriate consideration.  The RO's 
March 2001 deferred rating decision note is also referred to 
the RO's attention.  Concerning the left knee degenerative 
arthritis evaluation, the Board's appellate jurisdiction 
extends only to the matter of the evaluation for degenerative 
arthritis, left knee, due to trauma, from December 1, 1997 to 
the present. 

When the Board remanded the case to the RO in October 1997, 
it listed as one of the issues on appeal the matter of 
whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
back condition.  However, a review of the record reveals that 
the RO accorded de novo review to the matters of both direct 
and secondary service connection for chronic back pain in 
June 1993, and that de novo review is proper based on the 
record as it stands.  As such, the Board has restated the 
issues to be one issue, as shown on the cover page.


FINDINGS OF FACT

1.  The veteran has spondylolysis and spina bifida occulta 
which evidence indicates are congenital defects.  

2.  The veteran's in-service mild back muscle strain in July 
1983 was acute and transitory in nature and resolved without 
chronic residuals.   

3.  Degenerative joint disease of L4-L5 was first shown 15 
years after service in December 1998 and is unrelated to any 
incident of service origin.

4.  No right knee disability was diagnosed on service 
discharge examination, and right knee pain, arthritis, 
meniscal tear, and fibromyalgia were first shown many years 
after service and are unrelated to any incident of service 
origin or to the service-connected left knee disability.

5.  The evidence does not show that the veteran injured his 
hips in service or that his left and right hip pain and right 
hip fibromyalgia are related to any incident of service 
origin or to the veteran's service-connected left knee 
disability.

6.  Entitlement arose for service connection for left knee 
degenerative arthritis, due to trauma, in September 1987, and 
a claim for service connection for left knee degenerative 
arthritis, due to trauma, was received on August 30, 1991.  

7.  Manifestations of the veteran's service-connected left 
knee degenerative arthritis include pain and some limitation 
of motion, but they do not produce or nearly approximate 
limitation of left knee flexion to 30 degrees or limitation 
of left knee extension to 15 degrees or the functional 
equivalent thereof.  

8.  Left knee fracture residuals include a patella which is 
in good position and no more than slight instability, 
consistent with no more than slight recurrent subluxation or 
lateral instability.

9.  The service-connected left knee disabilities do not 
present exceptional or unusual disability pictures with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  Spondylolysis and spina bifida occulta are congenital 
defects which are not subject to service connection.  
38 C.F.R. § 3.303(c) (2001).

2.  Chronic back pain and degenerative joint disease, L4-L5, 
were not incurred or aggravated in service and were not 
proximately due to or the result of the veteran's 
service-connected left knee disability, and the service 
incurrence or aggravation of degenerative joint disease, L4-
L5, may not be presumed.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001).  

3.  Residuals of right knee trauma, arthritis, a meniscus 
tear, and fibromyalgia were not incurred or aggravated in 
service, right knee arthritis may not be presumed to have 
been incurred or aggravated in service, and none of these 
were proximately due to or the result of the veteran's 
service-connected left knee disability.  38 U.S.C.A. § 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001).

4.  A bilateral hip condition was not the result of disease 
or injury which was incurred or aggravated in service and was 
not proximately due to or the result of the veteran's 
service-connected left knee disability.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310(a) 
(2001).

5.  The criteria for an August 30, 1991 effective date for 
the grant of service connection for degenerative arthritis, 
left knee, due to trauma have been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).

6.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis, left knee, due to trauma, 
from December 1, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

7.  The criteria for a disability rating in excess of 10 
percent for left knee, fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.71, Diagnostic Code 5257 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.2001)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided statements of the 
case, supplemental statements of the case, and other 
correspondence, informing him of the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decisions, statements of the case, supplemental 
statements of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  The veteran himself has 
had submitted some of that pertinent evidence.  All pertinent 
identified existing obtainable evidence which is necessary 
for a fair and impartial determination of the claim appears 
to be of record, and he has been advised as recently as 
September 2001 that he has the right to submit additional 
evidence.  There are of record service, VA, and private 
medical records relating to his claims as well as statements, 
including testimonial, from the veteran and his wife.  
Moreover, VA has examined the veteran and the evidence of 
record is adequate for rating purposes.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  During the hearing before the undersigned in 
May 1997, the veteran and his wife to testified concerning 
his claims, the Board member asked questions which were 
intended to explore fully the basis for claimed entitlements, 
ensured that the veteran felt that all of the evidence which 
existed which was pertinent was in his claims folder (the 
veteran became satisfied that all pertinent service medical 
records were contained in his claims folder), and the Board 
member held the file open for 30 days so that the veteran 
could submit X-ray interpretations if he want to do so.  
Compliance with 38 C.F.R. § 3.103 (2001) and VCAA is present.

In this case, the Board finds that VA has complied with the 
duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claims.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

The veteran claims that he has right knee, bilateral hip, and 
low back disabilities which are due to the injury he 
sustained in service on April 13, 1983, when he also 
sustained a left knee injury which is service-connected.  He 
also claims alternatively that they are proximately due to or 
the result of his service-connected left knee disability.  

On service entrance examination in December 1981, the veteran 
reported that his back had been injured from playing football 
and that he had occasional back pains and had been treated by 
a chiropractor.  

On service evaluation in May 1982, the veteran reported left 
knee complaints.  The assessment was rule out chondromalacia.  
Later in May 1982, he complained of back pain, but 
pneumonitis was suspected.  

In September 1982, the veteran received service emergency 
room treatment for a possible left patella fracture.  It was 
reported that he had been vaulting over a springhorse while 
doing gymnastics.  The service orthopedist diagnosed an 
undisplaced avulsion type of fracture to the supratibial 
portion of the left patella following violent contracture of 
the quadriceps during a vaulting exercise.  A cylinder cast 
for six weeks was prescribed.  

On service evaluation in October 1982, the impression was a 
fracture of the left bipartite patella, healed.

An April 1983 service X-ray report indicates that bilateral 
knee, tibia, and fibula X-rays were normal after the veteran 
complained of trauma to both calves from being struck by a 
ship's mooring line.  

A May 1983 service medical record indicates that the veteran 
reported no medical problems.  He was examined and everything 
was normal except for his left knee.  

On service evaluation in July 1983, the veteran complained of 
back pain for one day, after pulling lines.  Clinically, 
there was some point tenderness present over the middle right 
side of his back.  The range of motion was good.  
Neurological checks were normal.  His back was without 
deformity or discoloration.  The assessment was mild muscle 
strain.  

In August 1983, the veteran complained of pain to both knees 
for one week.  He reported having trouble with his knees over 
the years, and a history of chondromalacia.  The left knee 
exhibited minimal evidence of inflammation.  Its range of 
motion was normal without crepitus.  There was no 
discoloration.  The assessment was chronic chondromalacia 
patella.  

Later in August 1983, the veteran complained of pain in his 
left knee for two days.  He stated that it had been a chronic 
problem.  The left knee exhibited a small amount of 
inflammation.  It was without crepitus and its range of 
motion was normal.  The assessment was chronic 
chondromalacia.

In September 1983, the veteran complained of left knee pain.  
Clinically, his range of motion was normal and his knee was 
tender on palpation of the patella.  There was no evidence of 
crepitus and the knee joint was normal on bilateral stress 
test.  The assessment was chondromalacia.  

On service discharge examination in October 1983, the 
veteran's spine was normal.  His right knee had a full range 
of motion and an indurated 2 by 2 centimeter hard bony 
prominence at the head of the tibia.  It was nontender.  His 
lower extremities were normal in other respects.  

In a December 1983 report of medical history, the veteran 
reported that he had or had had swollen or painful joints, 
lameness, and recurrent back pain.  The physician annotated 
in response to his history that he had fractured a patella in 
September 1982 and that he reported lameness due to knee 
pain.  A back injury at age 7 was reported.  Otherwise, he 
was in good health now.

In a VA Form 21-526, Veterans Application for Compensation or 
Pension, received in September 1985, the veteran reported 
that he had been hit in the legs behind the knee in 1983, 
that he had fractured a patella in 1982, and that he had a 
back injury as a result of a knee problem.  

In October 1985, a VA examination was conducted.  The veteran 
reported that he fractured his left patella in service, and 
that subsequently in service, a mooring line for a ship broke 
and struck him behind his knees, causing him to fall to his 
knees and wrench his back.  After service, he had had some 
form of altercation with the law, then was in a half-way 
house, and in doing his normal chores, he noticed some 
stiffness in his low back and some discomfort in both knees.  
Clinically, his posture and gait were normal, and his knees 
were normal.  His lumbar lordosis was normal and he had an 
excellent range of motion and straight leg raising and 
Lasegue's signs were negative at 90 degrees.  The diagnoses 
were stress fracture of the left patella with bipartite 
patella; subsequent blunt trauma to the knees with mild 
arthralgia; and lumbar myalgia following injury, with normal 
range of motion.  

October 1985 VA X-rays of the veteran's lumbosacral spine 
revealed a spina bifida occulta at L-5 and a suspected 
underlying defect in the pars interarticularis 
(spondylolysis) of L-5 bilaterally.  An associated borderline 
anterior listhesis of L-5 over S-1 was suspected.  The spine 
was otherwise normal.  X-rays of the left knee were normal 
except for a bipartite left patella.  X-rays of the right 
knee were normal.  

A September 8, 1987 private medical evidence was received on 
August 30, 1991.  Also received at that time were private 
medical records dating from October 7, 1987 to November 17, 
1987.  With these private medical records was an August 1991 
letter from the representative identifying such letter as a 
"claim for benefits" and describing the evidence submitted 
as a certificate of an attending physician for right knee 
surgery.  The RO rating board member made a notation on the 
letter indicating that the evidence actually pertained to the 
left knee.  

Other September 1987 and some other October 1987 private 
medical records, including those described below, were 
received in September 1991, with a September 1991 letter from 
the representative indicating that the veteran wanted to 
establish his entitlement to a new service-connected 
disability and or an increase on his currently 
service-connected disability.

An early September 1987 private medical record indicates that 
physical examination at that time revealed discomfort on the 
extremes of extension and flexion of the left knee.  X-rays 
from September 1987 showed the articular surfaces of the left 
knee to be normal except for a bipartite patella with a 
malunited lateral facet fracture.  The impressions were left 
knee pain of undetermined etiology; chondromalacia of the 
patella; and symptomatic bipartite patella versus malunion 
fracture of the lateral facet of the left patella.  

A September 1987 private arthrogram of the left knee revealed 
no meniscal pathology, but there was a significant lateral 
subluxation of the patella due to bipartite patella or old 
fracture.  

In October 1987, a private physician performed a left knee 
lateral capsular release with lateral facetectomy.  During 
the surgery, after the lateral capsule release was performed, 
the patella was inverted and a lateral hook facet was 
osteotomized using an oscillating saw.  The October 29, 1987 
private hospital admission and discharge summary report for 
that surgery indicates a diagnosis of malaligned extensor 
mechanism with arthritic patellofemoral joint.

In March 1992, a VA orthopedic examination was conducted.  
X-rays of the left knee were negative except for a bone 
island in the medial tibial plateau, and the diagnosis was 
residual stress fracture of the left patella. 

In July 1992, the veteran asserted that his hips were injured 
in service in the April 1983 accident.

In January 1993, a VA orthopedic examination was conducted.  
The veteran asked for medical opinions about whether right 
knee, bilateral hip, and lumbosacral spine problems were 
secondary to his left knee.  The veteran reported that an 
injury he received in 1982 or 1983, when he was hit in the 
back of both knees by a rope, dislocated both of his knees 
and hips, broke his left knee cap, and threw him into a 
bulkhead, injuring his back.  

Clinically, the veteran's left knee range of motion was from 
zero to 140 degrees.  There was no swelling or effusion, and 
no pain on pressure.  There was some crepitus on motion.  The 
veteran was able to do a full squat with slight difficulty.  
He could stand on his heels and on his toes and could stand 
on either foot alone.  He walked with a slight limp of the 
left leg.  The patella was in good position and was 
nontender.  Both hips had a full range of motion with no 
swelling, localized heat, tenderness, or muscle spasm.  The 
lumbosacral spine exhibited no pain on pressure of the lumbar 
back, though there may have been some spasm of the lumbar 
paravertebral muscles without malalignment of the lumbar 
spine.  There was no atrophy, weakness, fasciculation, or 
sensory loss, and the lengths and circumferences of the 
extremities at corresponding levels of the thighs and calves 
were equal.  X-rays of the hips were normal.  X-rays of the 
lumbosacral spine demonstrated what appeared to be a 
bilateral pars intraarticularis defect at the L5-S1 level.  
X-rays of the right knee were normal.  The diagnoses were (1) 
residual injury of the left knee; (2) chronic pain in the 
right knee, right hip, and lumbosacral spine, probably due to 
excessive limping on the left knee; and (3) no apparent 
causation between the left knee and the chronic left hip 
pain.  There is no evidence of record indicating that the 
claims folder was either made available to or reviewed by the 
VA orthopedist.  

In May 1997, during a hearing before the undersigned at the 
RO, the veteran testified that in service in April 1983, he 
was hit by a loop of line after the line jumped its capstan 
and clipped him just below his knees.  It threw him 30 feet 
into a steel bulkhead.  When he came to, he could not feel 
anything above his knees.  The injury made his back problem 
worse, and since the injury, his knees had been painful 
continuously.  With his hips, the pain would come and go.  
Sometimes, his knees would hurt so much that when he had a 
job, he would have to take off.

Over the past two years, he had noticed lateral movement in 
his knee.  If he did not walk exactly the right way, his knee 
would buckle to the outside and would cause pain to the point 
of tears.  His wife testified that since she had known him, 
he had had 7 or 8 jobs and had been fired from every one of 
them either for being unable to do the work or for missing 
too much work.  On several occasions, she had had to drive 
him to work because he could not get into the car and was 
unable to drive himself.  He was taking non-prescription 
Tylenol, and it would help some.  In the morning it would be 
hard for him to get out of bed, and he was always complaining 
about getting in and out of her car because it was too low to 
the ground.  He could not sit or stand in any one position 
for any period of time without being in pain.  There were a 
lot of activities he used to do that he could not do anymore, 
like go out for long walks or play with her dog.  

She had noticed his instability problems.  Several times he 
would be walking across the house and then she would hear him 
call out, and then she would find him down on his knees.  
When he would walk down stairs, his legs would buckle.  On at 
least one occasion, she had had to grab him to keep him from 
falling over.  On that occasion, he was going up a steep 
flight of stairs and his knees just buckled up underneath 
him.  

The veteran testified also that the more he used his legs, 
the less they hurt.  He felt that his hips were injured in 
the incident aboard ship.  Having a bad gait did not help, 
and being thrown into a wall in the ship incident aggravated 
his spina bifida.  He did not have back problems before he 
went into the service.  When he was injured in the incident, 
he complained of his knees and back, but not of his hips at 
the time, since they were the least of his problems.  His 
calves were hurt so badly, they looked like somebody shoved 
watermelons or cantaloupes in them.  That went on for the 
better part of two weeks, and he definitely complained more 
than once about his back and his knees, but he did not 
complain about his hips because the hip pain was not bad 
enough to complain about.  

A VA rheumatology examination was conducted in December 1997.  
The veteran described being hit by a heavy rope in his 
posterior legs in service, having the rope throw him to the 
air for 30 feet, and experiencing severe pain immediately 
after the incident.  Since then, he had been complaining of a 
constant burning pain in both knees which was worse while 
being inactive and which was not aggravated with walking or 
nonweight bearing exertions.  He described the pain as a 
burning sensation within the knee joints.  He was working 
currently as a car mechanic.  

Clinically, his extremities exhibited no clubbing or edema.  
There was tenderness in both knees, more on the left than on 
the right, with passive flexion and full extension.  Passive 
movement of the left patella laterally, medially, upward, or 
downwards caused some aggravation of the pain.  There was no 
evidence for joint effusion or for lateral or medial 
instabilities.  The anterior and posterior drawer signs were 
negative bilaterally.  There was a full range of motion in 
both knees on extension and the knee could be flexed to about 
110 degrees.  No crepitus was noticed on passive or active 
movement of the knees.  The lumbar spine exhibited some 
tenderness.  The hips were unremarkable.  Neurological 
examination revealed good motor strength throughout.  The 
veteran was able to walk on his heels and stand on his toes.  
X-rays of both knees showed very minimal spurring and slight 
narrowing of the medial compartment which could suggest very 
mild degenerative change.

The impressions were a longstanding history of bilateral knee 
pain which the veteran attributed to blunt trauma, but the 
examiner noted that the examiner could not find any direct 
documentation of the accident.  The examiner stated that it 
was conceivable that blunt trauma could have accelerated the 
development of degenerative joint changes.  He could neither 
confirm nor reject the January 1993 VA examiner's opinion 
that suggested that right knee, right hip, and lumbosacral 
pain was probably secondary to excessive limping.  The 
veteran was quite overweight, and being quite overweight had 
a tendency to aggravate existing problems in the joints and 
vertebral column.  The rheumatologist examined the veteran 
again in August 1998 and noted that he had minimal lateral 
instability of his left knee and that otherwise clinically, 
there was no evidence of synovitis or sequelae of chronic 
arthritis.  The impression was fibromyalgia syndrome; rule 
out internal derangement of the left knee.  

Another VA rheumatology examination was conducted in August 
1998 to document left knee abnormality.  Examination 
confirmed the December 1997 rheumatologist's finding of 
obesity and in addition, the veteran had muscle tenderness in 
the base of his neck and back.  There was only minimal 
lateral instability of the left knee.  Otherwise, there was 
no evidence of synovitis or sequelae of chronic arthritis.  
The impression was fibromyalgia syndrome; rule out internal 
derangement of the left knee.  

A VA orthopedic examination was conducted in December 1998.  
The veteran's claims folder was reviewed and it was noted 
that in May 1982, he reported left knee pain and that he had 
had "no trauma".  Then in May 1982, he reported with pain 
in his back and both knees, with the note indicating that 
they were due to soccer activities.  He also noted a 
September 1982 service medical record showing that the 
veteran had been seen after a violent quadriceps contraction, 
that he had reported back pain with a diagnosis of mild 
muscular strain in July 1983, and that in August 1983, he had 
been diagnosed as having bilateral chondromalacia.  

The veteran had a history of being struck with a line across 
both knees, and an idea that both of the knee joints were 
dislocated.  After discharge, the veteran did maintenance 
work, supervised a grass cutting crew, and did mechanics 
which he was doing presently, working on cars and trucks.  He 
reported that he had 14 days of lost work time per year and 
had lost jobs due to back, leg, hand, and shoulder symptoms.  
He was noted to have had a left knee lateral capsular release 
and facetectomy in October 1987.  Also, an October 1985 X-ray 
showed an L5 spina bifida occulta with a suspected pars 
defect bilaterally at L5, and he was diagnosed with lumbar 
myalgia.  

Clinically, the veteran tended to stand with a forward roll 
to his thoracic spine.  He had pain on motion of the lumbar 
spine.  He was able to heel and toe walk well.  Part of the 
veteran's lumbar spine limitation of motion was due to his 
abdominal size.  His left knee moved from zero to 130 degrees 
which was normal.  There was a well healed parapatellar scar 
which was about 5 1/4 inches in length.  The veteran 
preferred to keep the left knee in slight flexion, stating 
that full extension was painful.  In the position of 5 
degrees of flexion and extension, he did have laxity in the 
collateral ligaments medially and laterally, but if the knee 
was brought into complete extension and locked in, he had no 
instability of the collateral system and his cruciates were 
quite stable.  Stability was tested for in the sitting, 
supine, and prone positions.  The orthopedist was unable to 
appreciate retropatellar grating, although the veteran 
described it as occurring.  The veteran's hips were examined 
and X-rays of the hips were reviewed, revealing no 
pathological findings.  Multiple views of the lumbar spine 
revealed an absent spinous process at the level of S1 with a 
bifid spinous process at L5.  He had bilateral spondylolysis 
without spondylolistheses between L5-S1.  X-rays of the left 
knee revealed some subchondral circular defects along the 
joint line.  Some irregularities were noted in the area 
posterior to the lateral facet of the patella.

The impressions were fibromyalgia syndrome by record; 
spondylolysis without spondylolisthesis between L5-S1; 
degenerative joint disease of the facets between L4-L5; 
remote surgery of the left knee; chondromalacia patella 
bilaterally; and very early degenerative changes of the 
tibial margins of the left and right knee.  The orthopedist 
opined that the veteran's right knee and right hip pain was 
more related to his fibromyalgia syndrome, and his 
lumbosacral pain was secondary to the congenital 
malformations or lesions in the veteran's low back.  He was 
unable to form accurately an opinion as to the functional 
loss or limitation due to the pain that the veteran 
described.  

A VA orthopedic examination was conducted in June 1999.  The 
physician was asked whether the diagnosis of fibromyalgia 
syndrome on VA examination in August 1998 included the right 
knee, hips, and back, and if so, was this fibromyalgia 
condition secondary to the service-connected left knee stress 
fracture.  If the diagnosis of fibromyalgia did not include 
the right knee, hips, and back, a diagnosis for them, other 
than pain, was to be supplied, and it was to be stated 
whether or not they were secondary to the service-connected 
left knee stress fracture.  The veteran's December 1998 VA 
examination report was reviewed.  

The veteran stated that his endurance on his feet was now two 
hours with a 30 minute break.  If he attempted to extend that 
period of time, he developed knee and back pain that was 
severe, he stated.  Any squatting effort would produce hip 
pain in the gluteal area, but almost entirely the pain would 
be in his knee joints.  He stated that he had been unable to 
accept a full time job with fringe benefits because of his 
series of symptoms.  The veteran felt that his knees would be 
loose to the inside and outside after standing for a period 
of time.  The veteran was examined.  In pertinent part, his 
left knee showed a range of motion from zero to 130 degrees 
which was complete.  Full extension of the left knee was 
painful.  In 5 to 10 degrees of flexion, there was laxity of 
the medial and lateral collateral ligaments, but if it was 
brought into complete extension, there was no instability.  
The cruciate ligaments were stable.  There was some 
retropatellar grating with flexion and extension.  Extremes 
of range of motion caused the veteran to complain of left 
knee pain.  The impressions were fibromyalgia syndrome, by 
record; spondylolysis without spondylolisthesis between L5-
S1; degenerative joint disease of the facets between L4-L5; 
remote surgery for left knee chondromalacia patella; and very 
early degenerative changes of the tibial margins of the left 
and right knee.  

In September 1999, a VA MRI of the veteran's knees was 
performed.  The right knee exhibited a posterior horn medial 
meniscus tear, an osteochondral defect in the medial tibial 
plateau; and joint effusion.  The left knee exhibited a 
Baker's cyst and a small amount of joint effusion.  The 
cruciate and collateral ligaments and patellar tendons were 
unremarkable.  

On VA evaluation in March 2000, the veteran complained of 
right knee pain worse than left knee pain, and he reported 
taking Tylenol #3 for it.  His left knee exhibited no 
tenderness to percussion of the joint line, a negative 
Lachmann's, negative anterior and posterior drawer signs, and 
a negative McMurray's, and it was stable to varus and valgus 
stress.  

On VA evaluation in March 2000, X-rays of the veteran's right 
knee revealed minimal degenerative joint disease and the 
assessment was bilateral patellofemoral syndrome.  

In March 2000, an RO hearing was held.  The veteran testified 
that when the mooring line incident occurred in service in 
April 1983, he injured his back and his knees, and they kept 
him face down on a rack for a week.  Then, his back started 
to hurt when he was able to get around, and the pain in his 
knees was not so intense.  It was always there, but it was 
never more than a dull ache.  Since he never had a problem 
with his back until after the injury in April 1983, he felt 
that service connection should be granted for the spina 
bifida occulta.  His knee pain was of a long-standing nature, 
both in service and since service, and the complaints had 
never changed.  What had been present all along was finally 
reflected by the MRI.  He stated that his recent MRI had 
revealed that several tendons and ligaments were ripped, 
indicating severe blunt trauma, and that there were bone 
spurs where some of the bones which were impacted together 
had dislodged pieces within the knee joints.  He stated that 
X-rays could not show soft-tissue damage, and that the MRI 
revealed degenerative arthritis and that cartilage pads had 
been ripped and torn.  The orthopedist had told him that the 
injury was very old.  As concerns his left knee arthritis 
effective date matter, he stated that he had been told during 
one of the 1985 VA examinations that there was evidence of 
swelling and beginning arthritis in his left knee.  


Analysis

Low back

As concerns the veteran's low back, the evidence shows that 
the veteran has spondylolysis and spina bifida occulta.  The 
evidence, namely, the December 1998 VA examination report, 
also shows that they are congenital defects.  Congenital or 
developmental defects are not service-connectable.  
38 C.F.R. § 3.303(c) (2001); Winn v, Brown, 8 Vet. App. 510, 
514-516 (1996).  However, disease or injury superimposed on 
them is.  38 U.S.C.A. § 1131.

In this case, except for degenerative joint disease of L4-L5, 
discussed below, there is no evidence of chronic, 
superimposed disease or injury.  The veteran had a mild 
muscle strain in July 1983, and the lumbosacral pain which he 
has has been attributed to the congenital malformations or 
lesions in his low back, by the VA orthopedist who 
longitudinally and comprehensively reviewed the evidence in 
December 1998.  The Board places more credibility on that 
opinion than on the one provided on VA orthopedic examination 
in January 1993.  The veteran provided the orthopedist who 
examined him in January 1993 with inaccurate information 
concerning the nature of his in-service injuries.  
Furthermore, that orthopedist did not review the veteran's 
service medical records or the post-service evidence which 
was of record.  That opinion, in essence, is not nearly as 
probative as the June 1999 VA orthopedic opinion because the 
information relied on in making it was not as accurate as the 
information relied upon by the VA orthopedist in June 1999.  

Next, the evidence indicates that the veteran does not have 
spondylolisthesis.  A borderline spondylolisthesis was 
suspected in October 1985 but the VA X-rays in December 1998 
indicated that the veteran did not have one and the VA 
orthopedist who examined the veteran in June 1999 believed 
that he did not have one.  Thus, whether or not he injured 
his back in service, this is not shown.  

Next, degenerative joint disease of the facets between L4-L5 
was not shown on VA examination in December 1985 and instead 
was first shown in December 1998.  No competent medical 
evidence of record relates it to service or to the veteran's 
service-connected left knee disability, and since it was 
first manifested outside of the one year presumptive period, 
it may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Also, the veteran alleges continuous symptomatology from low 
back arthritis since service.  However, his allegations are 
not supported by the evidence of record.  He reported having 
back pain recurrent from an age 6 back injury on service 
discharge examination, rather than from an in-service back 
disease or injury, and he was normal on service discharge 
examination.  Also, in 1985, he claimed that he had a back 
problem due to his left knee, rather than an in-service back 
disease or injury.  There is no medical evidence of 
continuity of symptomatology since service.  Certainly this 
is not a case where L4-L5 degenerative joint disease was 
manifest during service but was not identified until later, 
with a showing of continuity of symptomatology after 
discharge, and medical evidence relating the symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997); Rose v. West, 11 Vet. App. 169 
(1998); Voerth v. West, 13 Vet. App. 117 (1999).  X-rays were 
negative for years after service.  

Right knee

There may have been some concern that the veteran had a right 
knee disease or injury in service, as X-rays of his right 
knee were taken in about April 1983.  

As concerns arthritis, the X-rays of the veteran's right knee 
which were taken in about April 1983 were normal, and the 
veteran was normal again when examined in May 1983, and no 
right knee problem was diagnosed.  Arthritis was not 
diagnosed in service, and the veteran's right knee had a full 
range of motion and was nontender on service discharge 
examination in October 1983, and X-rays of it were normal on 
VA examinations in October 1985 and January 1993.  The first 
evidence of arthritis was shown on VA examination in December 
1997, and impressions right knee chondromalacia patella and 
early degenerative changes were not provided until December 
1998 and June 1999, respectively, which was about 15 years 
after service.  While the veteran argues that what had been 
present all along was reflected by the MRI which was 
performed in September 1999, a posterior horn medial meniscus 
tear, an osteochondral defect in the medial tibial plateau 
and joint effusion were what was shown then, and no physician 
has indicated that they were from or indicative of arthritis, 
much less arthritis which had been present since service.  In 
light of the above, it does not appear that arthritis had its 
onset in service.  Moreover, arthritis was not manifested to 
a degree of 10 percent within a year of service discharge.  
Therefore, it may not be presumed to have been incurred or 
aggravated in service either.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

As concerns the meniscal tear, a right knee meniscal tear was 
not diagnosed in service, and the veteran's right knee had a 
full range of motion and was nontender on service discharge 
examination in October 1983, and examination and X-rays of it 
were normal on VA examination in October 1985, as were X-rays 
of it on VA examination in January 1993.  The veteran's 
suspected right knee internal derangement, later confirmed as 
a torn medial meniscus in September 1999, was not suspected 
until December 1997, 19 years after service discharge.  The 
evidence does not show that it is related to service.  While 
the veteran's argument is in essence that he had continuous 
symptomatology from a torn meniscus ever since service, 
internal derangement was not suspected until December 1997, 
19 years after service discharge.  With such a long period of 
time elapsing before a diagnosis, and no evidence showing 
that meniscal tear symptoms continued since service, the 
veteran's assertions are not supported.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997); Rose v. West, 11 Vet. App. 169 
(1998); Voerth v. West, 13 Vet. App. 117 (1999).

As concerns fibromyalgia of the right knee, it was first 
diagnosed in December 1997, many years after service.  There 
is no competent medical evidence of record indicating that it 
had its onset in service. 

Concerning right knee pain or fibromyalgia due to left knee 
disability, the VA orthopedist who examined the veteran in 
January 1993 felt that the veteran had right knee pain which 
was caused by his service-connected left knee disability.  
However, he did not review the veteran's claims folder.  
Moreover, the VA rheumatologist who commented in December 
1998 on the January 1993 VA orthopedic examiner's opinion did 
not agree with it.  Additionally, the VA orthopedist in June 
1999 opined that the veteran had right knee pain due to 
fibromyalgia, and that the burning sensation and fibromyalgia 
in his right knee was not related to the left knee stress 
fracture.  The VA orthopedist in June 1999 reviewed the 
veteran's claims folder thoroughly and longitudinally. 
Therefore, the Board concludes that the December 1998 and 
June 1999 VA medical opinions show that the veteran's right 
knee pain is caused by fibromyalgia which is not caused by 
his service-connected left knee disability.

The evidence does not show that the veteran's right knee 
fibromyalgia, arthritis or meniscal tear was proximately due 
to or the result of his service-connected left knee 
disability.  

As the evidence does not show that the veteran has right knee 
disability which is related to service or proximately due to 
or the result of a service-connected disability, or that that 
it can be presumed to have been incurred or aggravated in 
service, service connection for right knee disability must be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved in the veteran's 
favor.

Bilateral hips

The veteran first started to assert that his hips were 
injured in service in July 1992, which was more than 9 years 
after service discharge.  The evidence does not show that his 
hips were injured in service.  While the veteran asserts that 
they were injured in the mooring line incident, the service 
medical records do not indicate that they were injured in 
service, and the service medical records are judged to be 
more credible than his recent assertions, as the former were 
compiled within the course of medical care during service by 
health care providers whom were charged with his care.  

Chronic right and left hip pain was first diagnosed in 
January 1993, which was more than 9 years after service.  No 
competent medical evidence of record indicates that it was 
due to service.  As such, direct service connection is not 
warranted.  

The January 1993 VA examination report indicates that the 
veteran's chronic right hip pain was probably due to 
excessive limping on the left knee, and that there was no 
apparent causation between the left knee and the left hip 
pain.  There is no other competent medical evidence of record 
indicating that chronic left hip pain is due to left knee 
disability.  As such, secondary service connection for 
chronic left hip pain is not warranted.  As concerns the 
right hip, the VA rheumatologist who considered the matter of 
causation secondary to the left knee in December 1997 could 
not confirm the January 1993 VA examiner's opinion that the 
veteran's right hip pain was due to excessive limping.  He 
noted that the veteran was quite overweight, and that being 
quite overweight would have a tendency to aggravate existing 
problems in the joints.  This VA rheumatologist reviewed the 
veteran's claims folder before rendering his opinion, whereas 
the January 1993 VA examiner did not.  The VA orthopedist who 
examined the veteran in December 1998 longitudinally reviewed 
the veteran's medical and occupational history, from the 
point of his left knee injury in service to the recent past, 
and did not conclude that right hip pain was due to the 
service-connected left knee disability but stated that there 
was a relationship between it and the veteran's fibromyalgia.

In light of the above, the preponderance of the evidence is 
against a determination that the veteran has right hip 
disability that is proximately due to or the result of a 
service connected disease or injury.  The claims folder was 
not before the VA examiner in 1993, the VA rheumatologist in 
1998 did not agree with the VA examiner in 1993, and the VA 
orthopedist in December 1998 did not diagnose right hip pain 
as secondary to the veteran's service-connected left knee 
disability and attributed right hip symptoms to fibromyalgia.

Effective date for service connection for degenerative 
arthritis, left knee

There is private medical evidence of record which indicates 
that the veteran had left chondromalacia patella.  That 
evidence was received on August 30, 1991.  With it was a 
letter from the representative identifying such letter as a 
"claim for benefits" and describing the evidence submitted 
as a certificate of an attending physician for right knee 
surgery.  The RO rating board member made a notation on the 
letter indicating that he had reviewed the evidence and that 
it pertained to the veteran's left knee.  The August 30, 1991 
document was followed by a September 25, 1991 document noted 
that there had been a request to establish service connection 
for a new disability and/or an increase.

The September 1987 private medical evidence showed a 
reasonable probability of entitlement to benefits, because 
chondromalacia of the left patella was also reported in 
service.  The Board notes that the private physician whom 
diagnosed patellofemoral arthritis in September 1987 did so 
in the presence of an arthrogram and a pathology report which 
did not contain findings of arthritis.  Nevertheless, the 
veteran had symptoms at time of the surgery.  After the 
surgery, wherein the surgeon personally inspected the joint 
and removed the pieces of the patella which were later 
pathologically examined, he rendered a diagnosis of 
patellofemoral arthritis, in the hospital admission and 
discharge summary of October 1987.  In essence, the Board is 
in the position of accepting that the arthritis noted in 1987 
is related to the current arthritis or remanding for another 
opinion.  The Board is also placed in the position of 
deciding whether there can be a valid diagnosis of arthritis 
without X-ray evidence.  In this case, the Board will not 
question the medical professional's judgment under the 
circumstances.    

Under 38 C.F.R. § 3.400(r), a reopened claim derives an 
effective date based upon the date of receipt of the claim or 
the date entitlement arose, whichever is later.  In this 
case, the later date is the date of receipt of the claim, 
that being August 30, 1991.  Accordingly, the effective date 
for the grant of service connection for degenerative 
arthritis, left knee, due to trauma, should be August 30, 
1991.  

The Board notes that the veteran testified in March 2000 that 
he was told on VA examination in 1985 that he had arthritis.  
However, the evidence does not bear this out.  The 
radiographic report was negative, and arthritis was not 
diagnosed, and the veteran, being a layperson, is not capable 
of indicating what a physician told him.  Robinette v. Brown, 
8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 
(1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

Evaluation of degenerative arthritis, left knee from December 
1, 1997 to present.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran's service-connected left knee degenerative 
arthritis is rated as 10 percent disabling under Diagnostic 
Code (DC) 5010, which is to be rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, DC 5003.  

Leg flexion limited to 45 degrees warrants a 10 percent 
rating.  Leg flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71, DC 5260.  

Leg extension limited to 10 degrees warrants a 10 percent 
rating.  Leg extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71, DC 5261.

From December 1, 1997 to present, the veteran does not meet 
the criteria for a higher evaluation under either DC 5260 or 
5261, as he does not have the limitation of motion they 
indicate is required for a higher rating.  

He does not meet the criteria for a higher evaluation under 
either DC 5260 or 5261 when they are considered in 
conjunction with 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), either, for the time period in 
question.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:(a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. 

Turning to the facts, at the time of the veteran's hearing in 
May 1997, he testified that the more he used his legs, the 
less they hurt.  Moreover, there was tenderness in his left 
knee on VA examination in December 1997, with some 
aggravation of the pain on passive movement of the left 
patella, and there was no crepitus.  Likewise, on VA 
examination in December 1998, he was able to heel and toe 
walk well, and he preferred to keep his left knee in slight 
flexion, and on VA examination in June 1999, he reported that 
he was able to be on his feet for two hours with a 30 minute 
break, and clinically, full extension of the left knee was 
painful, and there was some retropatellar grating with 
flexion and extension, and on VA evaluation in March 2000, 
the left knee exhibited no tenderness to percussion of the 
joint line.  

There is no weakness, atrophy, or decrease in speed, 
coordination, or endurance shown.  There is only slightly 
less movement than normal, there is no more movement than 
normal (except for that discussed below), and there is no 
weakened movement or incoordination.  There is little or no 
impaired ability to execute skilled movements smoothly, no 
instability of station, little or no disturbance of 
locomotion, and no interference with sitting, standing or 
weight-bearing.  While there is pain on movement and 
effusion, there is no swelling or deformity.  In essence, the 
veteran's actual range of motion and functional impairment 
are the same.  He has some pain at extremes of motion.  
However, the manifestations do not approximate the actual 
limitation of motion or the functional equivalent of 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.

Therefore, as stated above, for the time period in question, 
a higher evaluation is not warranted in light of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire rating period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
concludes that the disability addressed has not significantly 
changed during the claim period being addressed, and so 
staged ratings are not appropriate in this case.

Increase for left knee stress fracture.

Knee impairment with slight recurrent subluxation or lateral 
instability warrants a 10 percent rating.  Knee impairment 
with moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5257.

In Johnson v. Brown, 9 Vet. App.7 1996), the Court noted:  

With regard to the appellant's claim for a 
compensable rating for subluxation of the left 
knee, the BVA evaluated the claim under DC 5257.  
This DC is not predicated on loss of range of 
motion, and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, DC 5257 provides 
that recurrent subluxation or lateral instability 
is ratable at 10% when "slight," thus providing a 
minimum 10% rating for this condition, cf. DC 
5277, and at 20% when the condition is 
"moderate."

The evidence does not show more than slight recurrent 
subluxation or lateral instability.  The veteran had had 
surgery to correct lateral subluxation/malalignment of his 
patella in October 1987.  

On VA examination in January 1993, the veteran could squat 
with slight difficulty, he had a slight limp, and his patella 
was in good position.  On VA examination in December 1997, 
the veteran did not have any edema, joint effusion, or 
lateral or medial instability, and his anterior and posterior 
drawer signs were negative bilaterally.  Also, his motor 
strength was good throughout.  At the time of the VA 
rheumatology examination in August 1998, there was only 
minimal lateral instability of the left knee.  In the 
position of 5 degrees of flexion and extension, there was 
laxity in the collateral ligaments medially and laterally, 
but if the knee was brought into complete extension and 
locked in, he had no instability of the collateral system and 
his cruciates were quite stable.  

On VA examination in June 1999, there was laxity of the 
medial and lateral collateral ligaments, but if the knee was 
brought into complete extension, there was no instability.  
The cruciate ligaments were stable.  Extremes of range of 
motion caused the veteran to complain of left knee pain.  At 
the time of the MRI in September 1999, the veteran's left 
knee exhibited a small amount of joint effusion and its 
cruciate and collateral ligaments and patellar tendons were 
unremarkable.  On VA examination in March 2000, the veteran's 
left knee exhibited no tenderness to percussion of the joint 
line, a negative Lachmann's, negative anterior and posterior 
drawer signs, and a negative McMurray's, and it was stable to 
varus and valgus stress.  

The veteran's wife's testimony indicates that she had noticed 
his instability problems.  Several times he would be walking 
across the house and she would hear him call out, and then 
she would find him down on his knees.  When he would walk 
down stairs, his legs would buckle.  On at least one 
occasion, she had had to grab him to keep him from falling 
over.  He was going up a steep flight of stairs and his knees 
just buckled up underneath him.

The facts lead to the conclusion that no more than slight 
recurrent subluxation or lateral instability is shown.  The 
clinical evidence is the most objective evidence of the 
amount of instability the veteran has had, as it was composed 
by trained health care providers who examined the veteran for 
instability, and it indicates that it is no more than slight.  
This objective evidence is more probative than the 
unsupported subject lay statements.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved in the veteran's favor. 

Extraschedular consideration

Review of the record reveals that the RO expressly considered 
referral of the veteran's left knee disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The RO noted 
the regulation and advised the veteran that the regular 
schedular standards were not inadequate in its February 2000 
statement of the case and supplemental statements of the 
case.  

The provisions of 38 C.F.R. § 3.321(b)(1) provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In terms of frequent hospitalizations, the Board notes that 
according to the evidence, the last time the veteran was 
hospitalized for left knee problems was when he had his 
surgery at a private hospital in 1987.  Accordingly, frequent 
periods of hospitalization are not shown.

In terms of marked interference with employment, the Board 
has reviewed the record and notes that at the time of the 
hearing in May 1997, the veteran stated that he had been 
working.  Although his wife testified that he had been fired 
from 7 or 8 jobs since she had known him, the allegation is 
not supported.  Moreover, the veteran testified that the more 
he used his legs, the less they would hurt.  Also, on VA 
examination in December 1997, the veteran was working as a 
mechanic and he testified in May 1997 that he had worked over 
the past several years.

The evidence shows that the veteran's service-connected left 
knee disabilities do not markedly interfere with employment.  
The veteran has been employed during the rating period 
without marked interference with employment from 
service-connected left knee disability.

In light of the above, the Board finds that the veteran's 
service-connected left knee disabilities warrant no more than 
10 percent ratings each for the time periods in question.


Additional matter

In making its determinations with respect to each of the 
claims at issue, the Board has considered the benefit of the 
doubt doctrine.  The benefit-of-the-doubt doctrine does not 
apply, however, as the preponderance of the evidence is 
against each of the veteran's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).


ORDER

Entitlement to service connection for chronic back pain is 
denied.

Entitlement to service connection for residuals of right knee 
trauma is denied.

Entitlement to service connection for a bilateral hip 
condition is denied.

An August 30, 1991 effective date for service connection for 
degenerative arthritis, left knee, due to trauma is granted.

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis, left knee, due to trauma, from 
December 1, 1997, is denied.

Entitlement to disability rating in excess of 10 percent for 
left knee, fracture residuals is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



